 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   FREDERICK H. SHULL, JR.,
                                                            Case No.: 2:18-cv-02352-RFB-NJK
12           Plaintiff(s),
                                                                            Order
13   v.
                                                                       [Docket No. 25]
14   ROSEMAN UNIVERSITY, et al.,
15           Defendant(s).
16         Pending before the Court is a stipulation to stay discovery pending resolution of
17 Defendants’ motions to dismiss. Docket No. 25. Considering the applicable standards, see, e.g.,
18 Kor Media Group, LLC v. Green, 294 F.R.D. 579, 581 (D. Nev. 2013), the stipulation is hereby
19 GRANTED. In the event resolution of the motions to dismiss does not result in the termination
20 of this case, the parties shall file a joint proposed schedule to move this case forward to resolution
21 within 14 days of the issuance of the order resolving those motions.
22         IT IS SO ORDERED.
23         Dated: January 28, 2019
24                                                                ______________________________
                                                                  Nancy J. Koppe
25                                                                United States Magistrate Judge
26
27
28
                                                     1
